04/20/2020


Amy Eddy
ASBESTOS CLAIMS COURT JUDGE                                                             Case Number: AC 17-0694

Flathead County Justice Center
920 South Main
Kalispell, MT 59901
(406) 758-5667




          IN THE ASBESTOS CLAIMS COURT OF THE STATE OF MONTANA

IN RE ASBESTOS LITIGATION,
                                                           Cause No. AC 17-0694

       Consolidated Cases                           ORDER DENYING MOTION FOR
                                                   AMENDED RECEIVERSHIP ORDER
 (ROBINSON INSULATION COMPANY
         RECEIVERSHIP)



        Libby Plaintiffs represented by McGarvey, Heberling, Sullivan and Lacey, P.C., by and
through their counsel, with the concurrence of Nancy Gibson, Receiver for Robinson Insulation
Company (Robinson), have moved the Court to amend this Court’s March 23, 2018, Order,
creating a receivership for Robinson Insulation Company, and extend the receivership over the
insurance coverage for Grogan Robinson Lumber Company.

       There are no pending claims against Grogan Robinson Lumber Company, Grogan
Robinson Lumber Company is not a party to any of these proceedings, and the Court will not
exercise its jurisdiction under these circumstances.

       DATED and ELECTRONICALLY SIGNED AS NOTED BELOW.


                            4/17/2020

                            /s/ Amy Eddy
                            ___________________________________
                            Amy Eddy, Asbestos Claims Court Judge